DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 8, 9, 13, 15, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “each of the plurality of streaming drivers associated with a data source or data destination of the storage device”. This judicial exception is not integrated into a practical application because the step of associating two element can be performed as a mental step, by simply designating the two elements as a group. The specification does not provide details on how the association is performed, e.g. by allocating a portion of memory to the drivers, by installing driver software associated with the physical devices, by offloading certain IO commands to the drivers, etc…, and therefore examiner assumes that the association is a mere abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the storage media, computational storage processor, controller, firmware, streaming drivers, buffer abstraction layer, computational storage program, source and destination data… all generic computing elements or functions.  Claim 1 additionally recites “read”, “provide”, “receive”, and “write” data which are a type of insignificant extra-solution activity (i.e. mere data gathering; see MPEP 2106.05(g)).
Regarding claims 9 and 18, these claims similarly recite “provisioning” drivers which is generally interpreted as selecting drivers for the stated functions.  Similar to the above reasoning, these can be mere mental steps or abstract ideas. 
For claims 2, 3, 8, 9, 13, 15, and 18, these claims recite additional elements such as ingress streaming driver, egress streaming driver, host interface, host, circular buffer and NAND flash memory.  These are again generic computing elements and therefore do not amount to significantly more than the abstract idea presented in the base claim(s).

Allowable Subject Matter
Claims 4, 6, 7, 10-12, 14, 16, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of record discloses using drivers to manage network traffic for a host computing device, using queue abstraction manager, and allocating queues to the drivers (Jared, pub US 20180091447 A1).  However, prior art does not teach or suggest the specific functions of pausing execution of a computational storage program based on determinations of data not being available or queue fullness.  Prior art of record also does not teach or suggest implementing the program using Extended Berkley Packet Filter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675. The examiner can normally be reached Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C SUN/               Primary Examiner, Art Unit 2181